Citation Nr: 0733603	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  04-24 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Fadia Elia, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1971 to July 
1974.  He also served on active duty for training and 
inactive duty for training in the Army National Guard from 
1980 to 1981.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 rating decision by a regional office 
(RO) of the Department of Veterans Affairs (VA).  The case 
was remanded by the Board in September 2006.  That remand 
included the issues of service connection for a low back 
disorder and for residuals of a concussion; the Board 
directed that a statement of the case be issued on these two 
issues in accordance with Manlincon v. West, 12 Vet. App. 238 
(1999). The RO issued the statement of the case in October 
2006.  However, the veteran did not submit a substantive 
appeal, and the Board, therefore, has no jurisdiction over 
these issues.  38 C.F.R. § 20.202, 20.302 (2007).

In April 2007, the veteran testified at a personal hearing at 
the RO before the undersigned Veterans Law Judge, and a 
transcript of this hearing has been included in the claims 
folder.


FINDING OF FACT

The veteran's current cervical disk disease did not begin in 
service nor is related to any incident which occurred in 
service.


CONCLUSION OF LAW

A chronic cervical spine disability was not incurred in or 
aggravated by service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303(a), 3.303(b), 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a statement of the case 
(SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In February 2003, the RO sent the veteran a pre-adjudication 
letter informing him of the types of information needed to 
substantiate his claim and its duty to assist him in 
obtaining such information.  The February 2003 letter 
informed the veteran that VA would assist him in obtaining 
medical records, employment records, and any other records 
from other federal agencies.  The letter informed the veteran 
that VA would schedule an examination if it deemed it 
necessary in order to make a decision on the veteran's 
claims.  VA suggested the veteran try and provide information 
about where he might have received treatment for his 
conditions, as well as try and provide pharmacy prescription 
records, insurance examination reports, employment physical 
examinations, and statements from people who knew him during 
service.  VA updated the veteran on what records it had 
already obtained and what records it had requested.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  See Dingess v. Nicholson, supra.  Despite the 
inadequate notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision. 
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

Thus, the Board finds that the purpose behind the VCAA 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  In addition, it appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  VA examination was accomplished.  
Therefore, the Board concludes that the VA has complied with 
the VCAA notice and assistance requirements. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  Thus, no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The Court of Appeals for Veterans 
Claims has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, in the active military, naval, or air 
service, during a period of war.  38 U.S.C.A. § 1110. 

In order to establish service connection for a claimed 
disorder, the facts, shown by evidence, must establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (a)(2007).  This may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  Id.

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  Id.

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic or if the diagnosis of chronicity 
may be legitimately questioned, then generally a showing of 
continuity of symptomatology after service is required for 
service connection. 38 C.F.R. § 3.303(b) (2007).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and arthritis, to include degenerative joint disease, 
become manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2007).

III.  Facts and Analysis

The veteran is claiming that he suffers from neck pain which 
started in service after he had fallen off a truck, 
sustaining a concussion, and losing consciousness.  He claims 
that the pain has been constant since.  The service medical 
records reflect that the veteran fell off a truck in April 
1973, that he was unconscious for several minutes, and that 
he suffered a concussion as a result.  The records further 
reflect that the veteran was seen about ten days later for 
head pain on the right side.  In October 1973, he complained 
of neck pain, specifying on one occasion that the pain 
occurred with exposure to the cold.  He gave a history of 
cervical displacement.  On examination he had full range of 
motion, no spasm and minimal tenderness over the C8 spinous 
process.  The impression was questionable cervical arthritis.  
X-ray study showed a reversal of the normal cervical lordosis 
but was otherwise negative.  

On discharge examination in February 1974, the veteran denied 
having arthritis or joint deformities, although he reported 
having had head injury.  The examiner noted status post 
concussion one year ago, but found the veteran's neck, spine 
and other musculoskeletal elements to be normal.  National 
Guard enlistment examinations in February 1980 and January 
1981 reflect a normal neck and musculoskeletal system.

The record does not reflect any complaints of or treatment 
for neck pain between service and December 2000.  In December 
2000, X-ray study showed degenerative disc and uncovertebral 
changes and subsequent series of CT scans and MRIs reflected 
multilevel degenerative disc and spondylitic disease in the 
cervical spine.  The veteran began seeing B.H.G., M.D., in 
February 2001 for both back and neck pain.  Dr. G performed 
cervical discectomy and fusion in August 2001 and further 
cervical decompression and fusion in June 2002.  

Thus, there is competent evidence of record confirming that 
the veteran had neck problems in service and that he 
currently suffers from a cervical spine disability.  The 
issue then is whether or not there is a causal relationship, 
or nexus, between the current condition and the concussion 
injury or complaints in service.  

The veteran has stated that his neck pain has been constant 
since service.  He said that he complained of his neck pain 
throughout service.  A veteran is competent to testify as to 
pain, its location, and the chronicity of it, since such 
knowledge comes to him through his senses.  Layno v. Brown, 6 
Vet. App. 465 (1994).  

However, the Board must assess the credibility and weight of 
all the evidence to determine its probative value, accounting 
for evidence which it finds to be persuasive or unpersuasive, 
and providing reasons for rejecting any evidence favorable to 
the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 
(1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is 
not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same 
probative value.  In this case, even if the Board were to 
accept the veteran's competence in his ability to testify as 
to the onset and continuity of his pain, the Board must still 
assess the credibility of those statements.  The Board finds 
little probative value in the conflicting statements of the 
veteran when compared with the evidence of record.  While 
there was indeed an accident as related by the veteran, and 
while he complained of neck pain several months following the 
accident, upon discharge examination and on National Guard 
examinations in 1980 and 1981, there was no reference to neck 
pain, and upon examination, his neck and musculoskeletal 
system were found normal.  Moreover, the veteran reported to 
his physician that the neck pain started in the early 1990s, 
about the same time as his back pain, following a trampoline 
accident.  The veteran's statements that he has suffered from 
neck pain since service and that he did not seek treatment 
for a while after service because of financial difficulties 
is thus undermined by his own statement to his physician that 
he first felt pain in his neck in the early 1990s.  A period 
without treatment is evidence that there has not been 
continuity of symptomatology, and it weighs heavily against 
the claim on a direct basis.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  See also Savage v. Gober, 10 vet. 
App. 488, 496 (1997) (in a merits context, the lack of 
evidence of treatment may bear on the credibility of the 
evidence of continuity). The veteran did not seek treatment 
for his neck until almost 25 years after his discharge, and 
his statements as to the continuity of problems since service 
are not credible.  

The evidence in this case does not support a finding that the 
veteran had a chronic neck condition in service or since his 
discharge from service.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997); 38 C.F.R. § 3.303(b) (2007).  There is also no 
objective evidence that any degenerative changes in the 
cervical spine were present to a compensable degree within 
one year of his release from active duty.  Rather, the 
objective evidence does not show a finding of degenerative 
changes until, at the earliest, 2000, many years after 
service.

Finally, in March 2005, the veteran was afforded a VA 
examination.  The claims file was reviewed.  The examiner 
noted the history of the current disability and the veteran's 
complaints of neck pain and stiffness off and on since 
service.  The examiner found no specific link to the 
concussion and the current degenerative disease in the 
cervical spine or the lumbar spine and concluded that it was 
not at least as likely as not, or less than 50 percent 
probability, that the current neck disability was the result 
of the concussion in 1973 during his service; in fact, he 
stated, it was reasonable to conclude that it is not caused 
by the 1973 fall and concussion.

Therefore, the more probative opinion is that the disability 
claimed was not due to service.  In conclusion, the Board 
finds that the preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt rule does not apply.  
38 C.F.R. § 3.102 (2007).  Thus, the appeal is denied.




ORDER

Entitlement to service connection for cervical spine 
disability is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)






 Department of Veterans Affairs


